                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:15CR143

       vs.
                                                                          ORDER
LEO PURVIS,

                       Defendant.


       Defendant Leo Purvis appeared before the court on January 30, 2019, on a Petition for
Offender Under Supervision [32].       Defendant was represented by Assistant Federal Public
Defender Kelly M. Steenbock, and the United States was represented by Assistant U.S. Attorney
Kimberly C. Bunjer. Defendant waived his right to a probable cause hearing on the Petition
pursuant to Fed. R. Crim. P. 32.1(b)(1)(A).       The government moved for detention, and a
detention hearing was held. Defendant has failed to meet his burden to establish by clear and
convincing evidence that he will not flee or pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
       I find that the Petition [32] alleges probable cause and that Defendant should be held to
answer for a final dispositional hearing before Senior Judge Bataillon.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on March 22, 2019, at 8:30 a.m. Defendant must be present in person.
       2.      Defendant Leo Purvis, is committed to the custody of the Attorney General or his
designated representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
Dated this 31st day of January, 2019.

                                            BY THE COURT:

                                            s/ Michael D. Nelson
                                            United States Magistrate Judge




                                        2
